PER CURIAM.
Tony F. Cardoza and Calvin A. Warner were charged in the same information with unlawful possession of a firearm, to-wit: a pistol, after each had been previously convicted of manslaughter in violation cf La. R.S. 14:95.1. After trial by jury, defendants were found guilty as charged and were each sentenced to serve ten years at hard labor with credit toward service of their sentences from February 7, 1977. On appeal, defendants rely on six assignments of *575error for reversal of their convictions and sentences.1
We have reviewed the record and find no merit to defendants’ assignments of error. Accordingly, we affirm their convictions and sentences.
DECREE
For the reasons assigned, the convictions and sentences are affirmed.
DENNIS, J., dissents.

. Defendant Cardoza has neither briefed nor argued Assignments of Error Nos. 3 and 5; defendant Warner has neither briefed nor argued Assignments of Error Nos. 3, 4, and 5. Therefore, we consider these assignments of error to have been abandoned. State v. Blanton, 325 So.2d 586 (La.1976); State v. Carlisle, 315 So.2d 675 (La.1975).